 
CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES A CONVERTIBLE PREFERRED STOCK


The undersigned, Chief Executive Officer of Be Active Holdings, Inc., a Delaware
corporation (the “Corporation”), DOES HEREBY CERTIFY that the following
resolutions were duly adopted by the Board of Directors of the Corporation;


WHEREAS, the Board of Directors is authorized within the limitations and
restrictions stated in the Amended and Restated Certificate of Incorporation of
the Corporation, as amended, to provide by resolution or resolutions for the
issuance of 150,000,000 shares of Preferred Stock, par value $0.0001 per share,
of the Corporation, in such series and with such designations, preferences and
relative, participating, optional or other special rights and qualifications,
limitations or restrictions as the Corporation’s Board of Directors shall fix by
resolution or resolutions providing for the issuance thereof duly adopted by the
Board of Directors; and
 
WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to authorize and fix the terms of a series of Preferred Stock and
the number of shares constituting such series;
 
        NOW, THEREFORE, BE IT RESOLVED:


Section 1.                      Designation and Authorized Shares.  The
Corporation shall be authorized to issue Forty Million (40,000,000) shares of
Series A Preferred Stock, par value $0.0001 per share (the “Series A Preferred
Stock”).


Section 2.                      Stated Value.  Each share of Series A Preferred
Stock shall have a stated value of $0.0001 per share (the “Stated Value”).


Section 3.                      Liquidation.


(a)           Upon the liquidation, dissolution or winding up of the business of
the Corporation, whether voluntary or involuntary, each holder of Series A
Preferred Stock shall be entitled to receive, for each share thereof, out of
assets of the Corporation legally available therefor, a preferential amount in
cash equal to (and not more than) the Stated Value.  All preferential amounts to
be paid to the holders of Series A Preferred Stock in connection with such
liquidation, dissolution or winding up shall be paid before the payment or
setting apart for payment of any amount for, or the distribution of any assets
of the Corporation to the holders of (i) any other class or series of capital
stock whose terms expressly provide that the holders of Series A Preferred Stock
should receive preferential payment with respect to such distribution (to the
extent of such preference) and (ii) the Corporation's Common Stock.  If upon any
such distribution the assets of the Corporation shall be insufficient to pay the
holders of the outstanding shares of Series A Preferred Stock (or the holders of
any class or series of capital stock ranking on a parity with the  Series A
Preferred Stock as to distributions in the event of a liquidation, dissolution
or winding up of the Corporation) the full amounts to which they shall be
entitled, such holders shall share ratably in any distribution of assets in
accordance with the sums which would be payable on such distribution if all sums
payable thereon were paid in full.
 
 
1

--------------------------------------------------------------------------------

 

 
(b)           Any distribution in connection with the liquidation, dissolution
or winding up of the Corporation, or any bankruptcy or insolvency proceeding,
shall be made in cash to the extent possible.  Whenever any such distribution
shall be paid in property other than cash, the value of such distribution shall
be the fair market value of such property as determined in good faith by the
Board of Directors of the Corporation.


Section 4.                      Voting.  Except as otherwise expressly required
by law, each holder of Series A Preferred Stock shall be entitled to vote on all
matters submitted to shareholders of the Corporation and shall be entitled to
the number of votes for each share of Series A Preferred Stock owned at the
record date for the determination of shareholders entitled to vote on such
matter or, if no such record date is established, at the date such vote is taken
or any written consent of shareholders is solicited, equal to the number of
shares of Common Stock such shares of Series A Preferred Stock are convertible
into at such time, but not in excess of the conversion limitations set forth in
Section 5 herein.  Except as otherwise required by law, the holders of shares of
Series A Preferred Stock shall vote together with the holders of Common Stock on
all matters and shall not vote as a separate class.


Section 5.                      Conversion.


(a)           Conversion Right. Each holder of Series A Preferred Stock may,
from time to time, convert any or all of such holder’s shares of Series A
Preferred Stock into fully paid and non-assessable shares of Common Stock in an
amount equal to one (1) share of the Corporation’s common stock (the “Common
Stock”) for each one (1) share of Series A Preferred Stock surrendered.
 
(b)           Conversion Procedure.  In order to exercise the conversion
privilege under this Section 5, the holder of any shares of Series A Preferred
Stock to be converted shall give written notice to the Corporation at its
principal office that such holder elects to convert such shares of Series A
Preferred Stock or a specified portion thereof into shares of Common Stock as
set forth in such notice (the “Conversion Notice”, and such date of delivery of
the Conversion Notice to the Corporation, the “Conversion Notice Delivery
Date”). Within three (3) Trading Days following the Conversion Notice Delivery
Date, the Corporation shall issue and deliver a certificate or certificates
representing the number of shares of Common Stock determined pursuant to this
Section 5 (the “Share Delivery Date”).  In case of conversion under this Section
5 of only a part of the shares of Series A Preferred Stock represented by a
certificate surrendered to the Corporation, the Corporation shall issue and
deliver a new certificate for the number of shares of Series A Preferred Stock
which have not been converted, upon receipt of the original certificate or
certificates representing shares of Series A Preferred Stock so
converted.  Until such time as the certificate or certificates representing
shares of Series A Preferred Stock which have been converted are surrendered to
the Corporation and a certificate or certificates representing the Common Stock
into which such shares of Series A Preferred Stock have been converted have been
issued and delivered, the certificate or certificates representing the shares of
Series A Preferred Stock which have been converted shall represent the shares of
Common Stock into which such shares of Series A Preferred Stock have been
converted. The Corporation shall pay all documentary, stamp or similar issue or
transfer tax due on the issue of shares of Common Stock issuable upon conversion
of the Series A Preferred Stock.  For purposes of this Certificate of
Designation, (i) a “Trading Day” means (A) a day on which the Common Stock is
traded on a Trading Market (as defined below), or (B) if the Common Stock is not
listed on a Trading Market, a day on which the Common Stock is traded on the
over the counter market, as reported by the OTC Bulletin Board (the “Bulletin
Board”), or (C) if the Common Stock is not quoted on the Bulletin Board, a day
on which prices for the Common Stock are reported on the OTCQB published by OTC
Market Group, LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed, quoted or reported as set forth in (A), (B) and (C) hereof,
then Trading Day shall mean a business day and (ii) “Trading Market” means the
following markets or exchanges on which the Common Stock is listed or quoted for
trading on the date in question: the NASDAQ Global Select Market, the NASDAQ
Global Market, The NASDAQ Capital Market, the New York Stock Exchange or the
NYSE MKT, LLC.
 
 
2

--------------------------------------------------------------------------------

 

 
(c)           Maximum Conversion.
 
 
(i)
Notwithstanding anything to the contrary set forth in this Certificate of
Designation, at no time may all or a portion of shares of Series A Preferred
Stock be converted if the number of shares of Common Stock to be issued pursuant
to such conversion would exceed, when aggregated with all other shares of Common
Stock owned by such holder at such time, the number of shares of Common Stock
which would result in such holder beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules thereunder) more than 4.99% of all of the
Common Stock outstanding at such time (the “4.99% Beneficial Ownership
Limitation”); provided, however, that upon the holder providing the Corporation
with sixty-one (61) days’ advance notice (the “4.99% Waiver Notice”) that such
holder would like to waive this Section 5(c) (i) with regard to any or all
shares of Common Stock issuable upon conversion of the Series A Preferred Stock,
this Section 5 (c) (i) will be of no force or effect with regard to all or a
portion of the shares of Series A Preferred Stock held by such holder referenced
in the 4.99% Waiver Notice.

 
 
(ii)
Notwithstanding anything to the contrary set forth in this Certificate of
Designation, at no time may all or a portion of Series A Preferred Stock be
converted if the number of shares of Common Stock to be issued pursuant to such
conversion, when aggregated with all other shares of Common Stock owned by such
holder at such time, would result in such holder beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
thereunder) in excess of 9.99%  of the then issued and outstanding shares of
Common Stock outstanding at such time (the “9.99% Beneficial Ownership
Limitation” and the lower of the 9.99% Beneficial Ownership Limitation and the
4.99% Beneficial Ownership Limitation then in effect, the “Maximum
Percentage”)).

 
 
(iii)
By written notice to the Corporation, a holder of Series A Preferred Stock may
from time to time decrease the Maximum Percentage to any other percentage
specified in such notice.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(iv)
For purposes of this Section 5, in determining the number of outstanding shares
of Common Stock, a holder of Series A Preferred Stock may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Corporation’s most
recent Form 10-K, Form 10-Q,  Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Corporation or (3) any other notice by the
Corporation setting forth the number of shares of Common Stock outstanding.  For
any reason at any time, upon the written or oral request of a holder of Series A
Preferred Stock, the Corporation shall within one (1) business day confirm
orally and in writing to such holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Corporation, including shares of Series A Preferred Stock,
held by such holder and its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported, which in any event are
convertible or exercisable, as the case may be, into shares of the Corporation’s
Common Stock within 60 days’ of such calculation and which are not subject to a
limitation on conversion or exercise analogous to the limitation contained
herein.  The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 5 to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

 
(d) Buy-In.  If, by the Share Delivery Date, the Corporation fails for any
reason to deliver the shares of Common Stock issuable upon conversion of the
Series A Preferred Stock, as set forth in the Conversion Notice, and after such
Share Delivery Date, the converting holder purchases, in an arm’s length open
market transaction or otherwise, shares of Common Stock (the “Covering Shares”)
in order to make delivery in satisfaction of a sale of Common Stock by the
converting holder (the “Sold Shares”), which delivery such converting holder
anticipated to make using the shares to be issued upon such conversion (a
“Buy-In”), the converting holder shall have the right to require the Corporation
to pay to the converting holder the Buy-In Adjustment Amount.  The Corporation
shall pay the Buy-In Adjustment Amount to the converting holder in immediately
available funds immediately upon demand by the converting holder. For purposes
of this Certificate of Designation, the term “Buy-In Adjustment Amount” means
the amount equal to the excess, if any, of (i) the converting holder’s total
purchase price (including brokerage commissions, if any) for the Covering Shares
associated with a Buy-In, over (ii) the net proceeds (after brokerage
commissions, if any) received by the converting holder from the sale of the Sold
Shares.  By way of illustration and not in limitation of the foregoing, if the
converting holder purchases shares of Common Stock having a total purchase price
(including brokerage commissions) of $11,000 to cover a Buy-In, with respect to
shares of Common Stock it sold for net proceeds of $10,000, the Buy-In
Adjustment Amount which the Corporation will be required to pay to the
converting holder will be $1,000.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 6.                      Other Provisions.
 
(a)           Reservation of Common Stock.  The Corporation shall at all times
reserve from its authorized Common Stock a sufficient number of shares to
provide for conversion of all Series A Preferred Stock from time to time
outstanding.


(b)           Record Holders.  The Corporation and its transfer agent, if any,
for the Series A Preferred Stock may deem and treat the record holder of any
shares of Series A Preferred Stock as reflected on the books and records of the
Corporation as the sole true and lawful owner thereof for all purposes, and
neither the Corporation nor any such transfer agent shall be affected by any
notice to the contrary.


Section 7.                      Restriction and Limitations.  Except as
expressly provided herein or as required by law so long as any shares of Series
A Preferred Stock remain outstanding, the Corporation shall not, without the
vote or written consent of the holders of at least a majority of the then
outstanding shares of the Series A Preferred Stock, take any action which would
adversely and materially affect any of the preferences, limitations or relative
rights of the Series A Preferred Stock.


Section 8.                      Certain Adjustments.
 
(a)           Stock Dividends and Stock Splits.  If the Corporation, at any time
while the Series A Preferred Stock is outstanding: (A) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Corporation pursuant to the Series A
Preferred Stock), (B) subdivide outstanding shares of Common Stock into a larger
number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Corporation, each share of Series A Preferred Stock shall receive such
consideration as if such number of shares of Series A Preferred had been,
immediately prior to such foregoing dividend, distribution, subdivision,
combination or reclassification, the holder of the number of shares of Common
Stock into which it could convert at such time.  Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.


(b)           Fundamental Transaction. If, at any time while the Series A
Preferred Stock is outstanding, (A) the Corporation effects any merger or
consolidation of the Corporation with or into another Person, (B) the
Corporation effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Corporation or another Person) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, or (D) the Corporation
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Series
A Preferred Stock, the Holders shall have the right to receive, for each share
of Common Stock that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of such shares of Common
Stock.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 9.                      Equal Treatment of Holders.  No consideration
(including any modification of this Certificate of Designation or related
transaction document) shall be offered or paid to any person or entity to amend
or consent to a waiver or modification of any provision of this Certificate of
Designation or related transaction document unless the same consideration is
also offered to all of holders of the outstanding shares of Series A Preferred
Stock.  For clarification purposes, this provision constitutes a separate right
granted to each holder by the Corporation and negotiated separately by each
holder, and is intended for the Corporation to treat all holders of the Series A
Preferred Stock as a class and shall not in any way be construed as such holders
acting in concert or as a group with respect to the purchase, disposition or
voting of the Series A Preferred Stock or otherwise
 


IN WITNESS WHEREOF, the undersigned has executed this Certificate this 24 th day
of April 2013.


 
 
By:________________________
Name:
Title:
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF CONVERSION
 
SERIES A CONVERTIBLE PREFERRED STOCK
 
The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below into shares of common stock, $.0001
par value per share (the “Common Stock”), of Be Active Holdings, Inc., a
Delaware corporation (the “Corporation”), according to the conditions hereof, as
of the date written below.  If shares of Common Stock are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the related Subscription Agreement.  No fee will be charged to the holders
for any conversion, except for any such transfer taxes.
 
Conversion calculations:
 
 

                   
Date to Effect Conversion:
 
           
 
 
                   
Number of shares of Preferred Stock owned prior to Conversion:
 
                   
Number of shares of Series A Convertible Preferred Stock to be Converted:
             
 
 
                                 
Stated Value of shares of  Series A Convertible Preferred Stock to be Converted:
 
           
 
 
       
Number of shares to issued upon Conversion:
             
 
 
                                     
Number of shares of Preferred Stock subsequent to Conversion:
               
 
 
   
 
                                 
HOLDER
                                                       
   
                       
 
Name:
 
                         
 
Title:
 
                       



7
 
 